UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7670


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RAYMOND N. BROWN, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:09-cr-00063-RBS-TEM-11)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond N. Brown, Jr., Appellant Pro Se. Robert Edward
Bradenham, II, Howard Jacob Zlotnick, Assistant United States
Attorneys, Amy Elizabeth Cross, Special Assistant United States
Attorney, Kristine Elizabeth Wolfe, OFFICE OF THE UNITED STATES
ATTORNEY, Newport News, Virginia; Gurney Wingate Grant, II,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond N. Brown, Jr., appeals the district court’s order

granting     in   part   his     18     U.S.C.   § 3582   (2012)      motion   for

reduction of sentence.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by   the     district     court.          United     States    v.   Brown,     No.

4:09-cr-00063-RBS-TEM-11 (E.D. Va. June 3, 2015).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials    before   this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2